UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 11/30/09 The following N-CSR relates only to the series of the Registrant listed below, and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for those series, as appropriate. Dreyfus Emerging Markets Debt Local Currency Fund Dreyfus Equity Income Fund FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 18 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Emerging Markets Debt Local Currency Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Emerging Markets Debt Local Currency Fund, covering the six-month period from June 1, 2009, through November 30, 2009. Evidence has continued to accumulate that the global recession is over and sustained economic recoveries have begun in the United States and worldwide. Central bank liquidity actions, accommodative monetary policies and economic stimulus programs in many different countries succeeded in calming the financial crisis, ending the recession and sparking the beginning of a global expansion.As 2009 draws to a close, economic policy remains stimulative in nearly every country in the world, and we expect these simultaneous stimuli to support a sustained-but-moderate global expansion in 2010. The recovering economies have so far had a salutary impact on most world fixed income markets. Risk premiums have subsided, and yield differences have steepened along the markets maturity range. However, for much of the past year, lower-quality securities have led the markets advance as investors sought bargains in the wake of economic and market turbulence, and U.S. government securities have lagged. Only recently have we seen evidence that investors are focusing more intently on longer term fundamentals, suggesting to us that market leadership in 2010 may shift.As always, your financial advisor can help you prepare for the challenges and opportunities that lie ahead. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation December 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2009, through November 30, 2009, as provided by Alexander Kozhemiakin and Javier Murcio, Primary Portfolio Managers. Fund and Market Performance Overview For the six-month period ended November 30, 2009, Dreyfus Emerging Markets Debt Local Currency Funds Class A shares produced a total return of 12.60%, Class C shares returned 12.12% and Class I shares returned 12.74%. 1 In comparison, the funds benchmark, the JPMorgan Government Bond IndexEmerging Markets Diversified (the Index), produced a 13.45% total return for the same period. 2 Financial assets throughout the world rallied during the reporting period as credit markets and economic conditions stabilized in the wake of a global recession and banking crisis. The emerging markets rebounded particularly sharply in anticipation of more robust economic growth, attracting investment capital and increasing the value of its currencies relative to the U.S. dollar. The fund produced modestly lower returns than its benchmark, primarily due to its cash position and transaction costs as we put new assets to work. The Funds Investment Approach The fund seeks to maximize total return.To pursue its goal, the fund normally invests at least 80% of its assets in emerging market bonds and other debt instruments denominated in the local currency of issue, and in derivative instruments that provide investment exposure to such securities. When choosing investments, we employ in-depth fundamental country analysis supported by the discipline of quantitative valuation models. A top down analysis of macroeconomics and financial and political variables guides country and currency allocations. We also consider technical market factors and the global risk environment.We seek to identify shifts in country fundamentals and consider the risk-adjusted attractiveness of currency and duration returns for each emerging market country.We select the funds country and currency allocations based on our evaluation of relative interest rates, inflation rates, exchange rates, monetary and fiscal policies, trade and current account balances and other specific factors. In general, we seek to invest in countries that have strong balance-of-payments outlooks and monetary policies designed to control local inflation. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Currency Values Rallied in Response to Regional Growth After suffering during a worldwide financial crisis and recession, market sentiment already had begun to improve by the start of the reporting period. Low interest rates, economic stimulus programs and other remedial measures adopted by international monetary and government authorities gained traction, supporting sustained rallies in global financial markets.A few emerging markets fell more sharply than average in the downturn, but they bounced back more robustly in the rally. Indeed, some emerging markets avoided full-blown recessions during the downturn, and several developing nations banking systems were relatively unscathed by the credit crisis. In contrast, many developed markets, including the United States, were severely punished by the downturn, and their subsequent economic recoveries have so far proved relatively mild. Investors grew more tolerant of risks as the global economy recovered, and investment capital began to flow out of traditional safe havens into faster-growing markets. These capital flows helped support currency values in the emerging markets relative to a weakening U.S. dollar. Emphasis on Currencies Bolstered Fund Performance In this generally constructive market environment, we closely focused on investments in emerging markets currencies in addition to currency-denominated debt securities. This strategy enabled the fund to participate more fully in currency appreciation and helped shelter the fund from the adverse effects of potentially higher short-term interest rates and inflationary pressures in fast-growing economies.We generally favored currencies of developing nations with fundamentally sound economies and healthy banking systems. For example, Brazil has made substantial progress toward reforming its banking system and was unharmed by the global credit crisis, yet local interest rates remained relatively high compared to global averages. Similarly, Turkey has adopted significant economic reforms and maintained some of the emerging markets higher interest rates, helping to attract investment capital and support its currency. Currency and local currency-denominated debt positions in Indonesia, which is not represented in the funds benchmark, contributed positively to the funds performance due to a strong local economy, sound fiscal policies and subdued inflation. An investment in inflation-adjusted bonds in Uruguay also fared well. Disappointments during the reporting period included an underweight position and poor security selections in Chiles bond market. 4 An underweight position in Malaysias bond market also detracted from the funds relative performance. Finding Opportunities in Growing Emerging Markets We are optimistic regarding the prospects for currencies and, to a lesser extent, local currency-denominated debt securities in the emerging markets. Unlike some of the more developed parts of the world, domestic consumption in many developing nations has continued to grow, supporting economic expansion. As emerging economies continue to grow, we expect short-term interest rates to climb in an attempt to forestall an acceleration of inflation, developments that we believe are likely to attract more investment capital and support currency values. Consequently, we have maintained the funds emphasis on currencies in addition to currency-denominated debt securities.
